Citation Nr: 0419602	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to a temporary total rating for surgical 
treatment of the right knee requiring convalescence pursuant 
to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973.  He also served in the National Guard, 
including from January 1990 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and May 1998 rating 
determinations of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 1998, the veteran provided testimony before a 
hearing officer at the RO.  A hearing was held at the RO 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals (Board) in August 2001.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

VA has not requested or received any service medical records 
or service personnel records since July 1991.  The veteran's 
April 1990 service medical records document that a left knee 
injury occurred at that time.  The veteran has testified in 
August 2001 that he also injured his right knee at that time.  
He testified during his hearing before the undersigned in 
August 2001 that he received treatment for both of his knees 
following that time, and that his right knee was scoped while 
he was in service and that he has been told by doctors 
previously that his right knee disability was linked to his 
original injury or due to the service-connected left knee 
disability.  He also stated that he was placed on the 
temporary disability retirement list and that he was 
evaluated to verify continued eligibility for that at Ft. Sam 
Houston, at Bergstrom Air Force Base, and also at the Temple, 
Texas VA Medical Center.  A February 1997 VA medical record 
indicates that he had right knee arthroscopy in 1995 at the 
Darnell Army Community Hospital at Ft. Hood, Texas, and a 
March 1997 VA medical record indicates that he was in the 
army for 6 years and had a medical evaluation board in June 
1996.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA letter issued in 
this case, dated in March 2001, does not notify the veteran 
of the evidence that is needed to substantiate his claim of 
entitlement to a temporary total rating for surgical 
treatment of the right knee requiring convalescence pursuant 
to 38 C.F.R. § 4.30.  

Section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

Therefore, the veteran must be provided with a letter 
addressing the evidence necessary to substantiate the claim 
for entitlement to a temporary total rating for surgical 
treatment of the right knee requiring convalescence pursuant 
to 38 C.F.R. § 4.30.  In that same notice, the veteran must 
also be informed of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, the veteran must also be requested 
to provide any evidence in his possession that pertains to 
the claims.

The VCAA has amended the action and notice requirements VA 
has regarding records from Federal departments and agencies.  
Compare 38 U.S.C.A. § 5106 (West 1991 & Supp. 1999) with 
38 U.S.C.A. § 5103A (West 2002).  VA now has a duty to assist 
a claimant by making reasonable efforts to obtain relevant 
records from Federal departments and agencies.  Whenever, 
after reasonable efforts, VA is unable to obtain all of the 
relevant records sought, it shall notify the claimant.  
Additional requests for evidence should be made.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
a temporary total rating for surgical 
treatment of the right knee requiring 
convalescence pursuant to 38 C.F.R. 
§ 4.30 and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should request army service 
verification, army service medical 
records, and army service personnel 
records from 1991 to the present.  It 
should request Temple VA medical records 
dating from 1991 to present concerning 
the veteran's knees.  It should request 
medical records from Ft. Sam Houston, 
Bergstrom Air Force Base, and Darnell 
Army Community Hospital from 1991 to 
present, concerning the veteran's knees.

3.  Thereafter, the RO should take any 
additional action necessary to comply 
with VA's duty to assist and the VCAA.  
The RO should again consider the 
veteran's claim, including in light of 
the VHA opinion which was obtained by 
the Board in January 2004.  

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.  If the claims remain 
denied, the veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case; they should be provided an 
opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


